       6:21-cv-00153-JWD Document 2 Filed in ED/OK on 05/25/21 Page 1 of 6



8999.010
                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF OKLAHOMA

 1)TRUSTMARK LIFE INSURANCE                        §
 COMPANY                                           §
                                                   §
           Plaintiff,                              §
                                                   §
 vs.                                               §
                                                   §                      21-cv-153-RAW
                                                               Cause No. ______________
 1) LAUREN LOCUST, as mother and                   §
 legal guardian of SKYLAR THOMPSON;                §
 and 2) MARA THOMPSON, individually                §
 and as mother and legal guardian of minor         §
 K.J.T.,                                           §
                                                   §
           Defendants.

           PLAINTIFF TRUSTMARK LIFE INSURANCE COMPANY’S ORIGINAL
                        COMPLAINT FOR INTERPLEADER

        Trustmark Life Insurance Company (“Trustmark”) files this Original Complaint for

Interpleader, and states as follows:

                                          I.    PARTIES

        1.        Plaintiff Trustmark. Plaintiff Trustmark is an Illinois corporation with its

principal place of business in Lake Forest, Illinois.

        2.        Defendant Lauren Locust, as mother and legal guardian of Skylar Thompson.

Defendant Lauren Locust (“Lauren”) is an individual and citizen of Oklahoma, and currently

resides in 461 E 147th Circle, Glenpool, Oklahoma 74033. Upon information and belief, Lauren is

the biological mother and legal guardian of Skylar Thompson (“Skylar”).

        3.        Defendant Mara Thompson, individually and as mother and legal guardian of

minor child K.J.T. Defendant Mara Thompson (“Mara”) is an individual and citizen of




Plaintiff Trustmark Life Insurance Company’s Original Complaint for Interpleader – Page 1
        6:21-cv-00153-JWD Document 2 Filed in ED/OK on 05/25/21 Page 2 of 6




Oklahoma, and currently resides at 25310 N 7 Mile Road, Fort Gibson, Oklahoma 74434. Upon

information and belief, Mara is the biological mother and legal guardian of minor K.J.T.

                               II.     JURISDICTION AND VENUE

         4.     Jurisdiction. This Court has exclusive jurisdiction over this action pursuant to

federal question jurisdiction under 29 U.S.C. § 1132(e)(1), as the Trustmark life insurance benefits

at issue are payable under an employee welfare benefit plan governed by the Employee Retirement

Income Security Act of 1974 (“ERISA”). Trustmark seeks to obtain equitable interpleader relief

pursuant to 29 U.S.C. § 1132(a)(3)(B)(ii) to enforce the terms of the employee welfare benefit

plan.

         5.     Venue. Venue is proper in this Court under 29 U.S.C. § 1132(e)(2) and 28 U.S.C.

§ 1391(b)(1)-(2), as the Insured resided in this district, as the district in which a substantial part of

the events or omissions giving rise to this action occurred, and as the district where one or more

Defendants reside.

                                     III.   OPERATIVE FACTS

         6.     The Policy. Trustmark issued group life insurance policy no. L242-76-13-678 (the

“Policy”) to Line Construction Benefit Fund (the “Policy Holder”) as part of the Policy Holder’s

ERISA plan for its employee. By virtue of his employment with the Policy Holder, Trustmark

issued life insurance coverage to Larry Thompson, Jr. (the “Insured”) under the Policy. The Policy

provided $20,000.00 in life insurance coverage in the event of death (the “Policy Proceeds”). The

Policy also provides that, the beneficiary named in the application is the payee to whom Policy

Proceeds are to be paid, and if no beneficiary is living, designated, or otherwise available, then the

Policy’s provision on benefit payee succession provides the order that Policy Proceeds will be paid

to the first of the following beneficiary classes in which there is a surviving person: (1) spouse; (2)

children; (3) parents; (4) brothers and sisters; and (5) executors and administrators.


Plaintiff Trustmark Life Insurance Company’s Original Complaint for Interpleader – Page 2
      6:21-cv-00153-JWD Document 2 Filed in ED/OK on 05/25/21 Page 3 of 6




        7.      Designation of Beneficiary. The Insured enrolled in the Policy on January 23,

2012. Upon his enrollment in the Policy, the Insured designated his then wife, Mara, as the Policy’s

beneficiary.

        8.      The Divorce. In 2020, the Insured and Mara became divorced upon entry of an

Agreed Judgment and Decree of Dissolution of Marriage entered in the District Court of Cherokee

County, Oklahoma, in Case No. FD-2020-47, Mara Dawn Thompson, Petitioner v. Larry Don

Thompson, Jr, Respondent.

        9.      Death of the Insured. The Insured died of illness on or around December 7, 2020.

        10.     Rival Claims. After the Insured’s death, Trustmark and the Policy Holder received

communications from Mara and Lauren regarding their assertions of entitlement to the Policy

Proceeds. In response, Trustmark sent the requisite forms to Mara and Lauren for each of them to

submit claims to the Policy Proceeds. Shortly thereafter, Mara submitted a claim to Trustmark

asserting entitlement to the Policy Proceeds on behalf of her minor child, K.J.T. Subsequently, she

asserted a claim to the Policy Proceeds in her individual capacity. Additionally, Mara asserted, and

continues to assert, that Skylar is not the Insured’s biological son and is therefore ineligible to be

a payee of the Policy Proceeds. As such, she asserts that she, either individually or on behalf of

K.J.T., is entitled to the full amount of the Policy Proceeds rather than splitting it in half between

K.J.T. and Lauren, on behalf of Skylar. Lauren, in turn, contends that Skylar is the Insured’s

biological child and is entitled to half of the Policy Proceeds.

        11.     Trustmark has a good faith doubt as to whom is entitled to the Policy Proceeds.

        12.     The uncertainty surrounding these issues leads to Trustmark’s good-faith basis for

initiating this interpleader of the Policy Proceeds.




Plaintiff Trustmark Life Insurance Company’s Original Complaint for Interpleader – Page 3
      6:21-cv-00153-JWD Document 2 Filed in ED/OK on 05/25/21 Page 4 of 6




        13.     Trustmark’s Possible Double or Multiple Liability. In light of the foregoing,

Trustmark has reasonable doubt as to whom is entitled to the Policy Proceeds.

        14.     As a result, Trustmark seeks resolution of conflicting claims in good faith.

Trustmark is or may be exposed to double or multiple liability. Trustmark has no interest

whatsoever in the Policy Proceeds other than fulfilling its contractual obligation to pay the sums

due to the appropriate party. Accordingly, Trustmark has no independent liability to Mara, Lauren,

Skylar, or K.J.T., (collectively, the “Defendants”) and is a disinterested stakeholder in this case.

Trustmark therefore desires to interplead the Policy Proceeds totaling $20,000.00. Trustmark

admits liability for the Policy Proceeds, and tenders same to the Court.

        15.     Retention of Counsel. As a result of the present controversy, Trustmark had to

retain the undersigned counsel and has agreed to pay attorneys’ fees and costs of Court.

                                   IV. CLAIMS FOR RELIEF

        16.     Interpleader. Pursuant to Fed. R. Civ. P. 22, Trustmark files this interpleader

against Defendants. Trustmark has a good faith doubt as to whom the Policy Proceeds are owed,

whether be to Mara, to Mara on behalf of K.J.T., or to be shared evenly between Mara on behalf

of K.J.T and Lauren on behalf of Skylar. Trustmark admits its obligation to pay the Policy Proceeds

but cannot pay them in the face of competing claims without subjecting itself to the possibility of

double or multiple liability. Trustmark is a disinterested stakeholder with respect to the Policy

Proceeds and claims no beneficial interest therein, except for attorneys’ fees and costs incurred in

connection with this interpleader. Furthermore, Trustmark has no independent liability to any

claimant in this interpleader. Trustmark shall, upon the granting of a motion on its interpleader,

pay into the Registry of the Court the Policy Proceeds, together with any legal interest due thereon

through the date of the interpleader.




Plaintiff Trustmark Life Insurance Company’s Original Complaint for Interpleader – Page 4
      6:21-cv-00153-JWD Document 2 Filed in ED/OK on 05/25/21 Page 5 of 6




        17.     Attorneys’ Fees. Trustmark is entitled to its reasonable and necessary attorneys’

fees and costs in connection with its claim for interpleader. See, e.g., Lincoln Income Life Ins. Co.

v. Harrison, 71 F.R.D. 27, 31 (W.D. Okla. 1976) (“The law is clear that a district court has the

authority to award within its discretion stakeholder costs, including a reasonable attorneys’ fee in

interpleader actions.”).

                                            V.    PRAYER

        19.     Relief Requested. Trustmark respectfully requests the following relief:

                (a)     That Defendants be served with process of the interpleader,
                        and they be required to answer in the time and manner
                        prescribed by law;

                (b)     That Defendants be required to interplead and settle among
                        themselves their rights and claims to the Policy Proceeds;

                (c)     That the Court enter an order enjoining and restraining
                        Defendants from instituting or prosecuting any proceeding in
                        any state or United States court affecting the Policy involved
                        in this interpleader action;

                (d)     That on final hearing, Defendants for themselves, their heirs,
                        legal representatives, and assigns, and all other persons
                        claiming by, through, or under them, be permanently
                        enjoined and restrained from instituting or prosecuting any
                        proceeding in any state or United States court against
                        Trustmark relating to the Policy;

                (e)     That Trustmark be awarded its reasonable attorneys’ fees and
                        court costs in connection with the interpleader;

                (f)     That Trustmark be fully and finally discharged from further
                        liability to Defendants, and all other persons claiming by,
                        through, or under them; and

                (g)     That this Court grant all such other and further relief, both
                        general and special, at law and in equity, to which Trustmark
                        may show itself justly entitled.




Plaintiff Trustmark Life Insurance Company’s Original Complaint for Interpleader – Page 5
      6:21-cv-00153-JWD Document 2 Filed in ED/OK on 05/25/21 Page 6 of 6




 Dated: May 25, 2021                  Respectfully submitted,

                                      By: s/Christopher A. Barrow
                                      Christopher A. Barrow, OBA No. 20027
                                      BARROW & GRIMM, P.C.
                                      110 W. 7th Street, Suite 900
                                      Tulsa, Oklahoma 74119
                                      cbarrow@barrowgrimm.com
                                      Telephone: (918) 584-1600
                                      Facsimile: (918) 585-2444

                                      - and –

                                      Andrew G. Jubinsky (pro hac vice to be filed)
                                      Texas Bar No. 11043000
                                      andy.jubinsky@figdav.com
                                      Kristina A. Pierre-Louis (pro hac vice to be filed)
                                      State Bar No. 24092973
                                      kristina.pierre-louis@figdav.com

                                      FIGARI + DAVENPORT, LLP
                                      901 Main Street, Suite 3400
                                      Dallas, Texas 75202
                                      Telephone: (214) 939-2000
                                      Facsimile: (214) 939-2090

                                      ATTORNEYS FOR TRUSTMARK LIFE INSURANCE COMPANY




Plaintiff Trustmark Life Insurance Company’s Original Complaint for Interpleader – Page 6
